Citation Nr: 1111588	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-15 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to April 1947, to include service in the Pacific Theater of Operations (PTO).  His commendations and awards include a World War II Victory Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011 the Veteran and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is related to his military service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the February 2011 hearing, the Veteran testified that he had exposure to in-service acoustic trauma, to include from a variety of artillery fire during basic training and his infantry service in the Philippines.  He described an incident when he was detailed to tank retrieval and a booby trapped tank exploded 10 to 15 meters from him.  He also testified that he noticed hearing impairment in service and doctors put drops in his ears; this hearing loss continued since service.  The Veteran also reported that he had no significant noise exposure after service as he worked in a mattress factory where most of the work was done by hand with very little noise.  His post-service hobbies included stamp collecting; he denied hunting or other similar activities.  The Veteran's 62-year-old son testified that his father's hearing loss had always been evident.  His first recollection of his father's hearing loss was when he was about four or five in 1954.  

The Veteran's service personnel records note that he served in the PTO during World War II.  His military occupational specialty was general clerk and he was qualified for various weapons, including rifles.  Service treatment records include a February 1946 induction examination report which shows that whispered voice testing was 15/15 bilaterally.  The Veteran was noted to have a healed perforated left tympanum.  He was found to be physically qualified for service.  A March 1947 separation examination report notes that the Veteran had a non-symptomatic scarred right eardrum which existed prior to service.  Whispered voice testing was 15/15 bilaterally.  

VA treatment records dated from 2007 to 2008 note that the Veteran was seen for various complaints, including hearing loss.  A July 2007 treatment record notes the Veteran's complaints of hearing problems.  A July 2007 audiology consult report notes the Veteran's complaints of hearing problems.  He reported a history of noise exposure during his military service (unofficial combat with the infantry, weapons training) and following service (employed in a wood cutting factory, motorcycle riding, witnessed two explosions in Israel).  On examination, otoscopy and tympanograms were normal bilaterally.  Pure tone results demonstrated mild to severe sensorineural hearing loss above 500 Hertz in the right ear and above 1000 Hertz in the left ear.  Hearing aids were recommended.

In January 2008 the Veteran submitted a claim (in pertinent part) for service connection for bilateral hearing loss disability.  He indicated that this disability began in March 1947.

A December 2009 VA examination report notes that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
50
70
75
LEFT
20
30
50
65
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  After reviewing the Veteran's claims file, the examiner stated that she was unable to resolve the etiology of the Veteran's hearing loss disability without resorting to mere speculation.  In this regard, she noted that hearing tests conducted during service did not include frequency-specific information and no treatment records for the first 60 years after service were of record.

The medical evidence confirms the Veteran currently has bilateral hearing loss disability, as defined by VA regulation.

Furthermore, the Veteran and his son are competent to testify as to observable symptoms such as hearing difficulty, and this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran and his son, the Board finds the Veteran's assertions of hearing loss dating back to service to be credible here.  While the Veteran may have had additional post-service noise exposure, the Board has no reason to doubt the credibility of the February 2011 hearing testimony regarding in-service noise exposure.  The Veteran is currently experiencing hearing loss disability, as noted in the VA treatment records and examination report above.  Thus, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral hearing loss disability.

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


